Case 2:20-cv-01199-TAD-KK Document 21 Filed 05/24/21 Page 1 of 1 PageID #: 153




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

GREG HARRISON, ET AL.                                   CASE NO. 2:20-CV-01199

VS.                                                     JUDGE TERRY A. DOUGHTY

PHILLIPS 66, ET AL.                                     MAG. JUDGE KATHLEEN KAY


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Phillips 66

Company’s Motion to Dismiss [Doc. No. 10] is GRANTED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the claims of

Marc Rachal, Marc Rigmaiden, and Willis Williams are DISMISSED WITHOUT

PREJUDICE, as duplicative of other claims pending before this Court.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the claims of Greg

Harrison, Brian Thomas, Skipper Thomas, Jr., Damon Ryan, Brian Bilbo, and John LaSalle

against Phillips 66 are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that Phillips 66 Company’s Motion for Summary

Judgment and Motion to Stay [Doc. 10] is DENIED AS MOOT.

        MONROE, LOUISIANA, this 24th day of May, 2021.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
